UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7716



YA JELANI SIMBA, a/k/a Joseph H. Shaw,

                                             Plaintiff - Appellant,

          versus


WENDY BRITT, Unit Manager; ISAAC BALDWIN,
Assistant Unit Manager; FLOYD E. SLATE,
Sergeant,    Prison     Guard;   LINDA   GLOVER,
Sergeant,   Prison     Guard;   HENRY   JOHNSON,
Sergeant, Prison Guard; THOMAS MEEKINS, Prison
Guard; SPURGEON WILBURN, Prison Guard; P. A.
GALLOWAY, Prison Guard; DON G. WOOD, Prison
Superintendent       Scotland      Correctional
Institution; FREDERICK HUBBARD, Assistant
Superintendent       of     Operations;     GARY
CRUTCHFIELD,    Assistant    Superintendent   of
Programs; MS. JORDAN, Nurse; M. BELLAMY,
Prison Guard; V. HALL, Lead Nurse; MARY DIANNE
WYATT, Unit Manager; DARLENE CAPEL, Prison
Guard;    DEBRA      MCLEOD-DUNCAN,      Nursing
Supervisor; P. BERGMANN, Prison Guard; ANN
BETHEA, Prison Guard; T. TYNER, Prison Guard;
ELLIOTT ALFORD, Prison Guard; MS. HUNT, Prison
Guard; JAMES CAULDER, Prison Guard; A.
WILLIAMSON, Prison Guard; TAWANNA LOCKLEAR,
Prison Guard; G. HUNT, Prison Guard; A.
SPEIGHT, Prison Guard; SUSAN MORRISON, Prison
Guard; B. SMITH, Prison Guard, R. DIXON,
Prison Guard; MS. HUDSON, Prison Guard; MS.
DUNSTON, Prison Guard; A. MCLEAN, Sergeant,
Prison Guard; CONSTANCE LOCKLEAR, Prison
Guard; JANICE FARMER, Prison Guard; MATTHEW
PENNELL, Unit Manager; S. MICKEY BUNTON,
Assistant   Unit    Manager;   KEITH   WHITENER,
Assistant Superintendent; CURTIS BROWN, Prison
Guard Captain,
                                           Defendants - Appellees.

Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:06-ct-00310-UA)


Submitted:   December 21, 2006           Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ya Jelani Simba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

          Ya Jelani Simba seeks to appeal the    magistrate judge’s

dismissal of his § 1983 complaint without prejudice and the denial

of his Fed. R. Civ. P. 60(b) motion.       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Simba seeks to appeal is not

an appealable interlocutory or collateral order.   See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 3 -